Title: To George Washington from Gustavus Scott, 1 October 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 1st October 1796
                        
                        We enclose a copy of a Letter from Messrs Morris & Nicholson respecting
                            the completion of their titles; and supposing that the most eligible mode of accommodating
                            those gentlemen, as well as all others Similarly circumstanced, will be, to obtain a
                            conveyance from the Trustees to the Commissioners, agreeably to a clause in the Deeds of
                            Trust, authorising such conveyance; we also enclose a form of request, which we think proper
                            to be used by the president on the occasion, should he approve of the measure—We are, with
                            sentiments &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                            
                    